DETAILED ACTION
I. ACKNOWLEDGEMENTS
The current application, 16/796779 ("the instant application"), was filed February 20, 2020.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding
The instant application is a reissue application of U.S. Patent No. 10,374,685 (“the ‘685 Patent”). The ‘685 Patent was filed as application 15/432868 (“the ‘868 application”), on February 14, 2017.   
	The Examiner further notes that a litigation search revealed that no litigation was pending involving the ‘685 patent.  Also based upon the Examiner's independent review of the ‘685 patent itself and the prosecution history, the Examiner cannot locate any previous or additional reexaminations, supplemental examinations, certificates of correction, or other ongoing proceedings involving the ‘685 patent before the Office. 

II. CLAIM STATUS
The ‘685 Patent issued with claim 1-23 (“Patented Claim”).  The preliminary amendment of 2/20/2020 adds claims 24.   As of the date of this Office Action, the status of the claims is:
a. Claims 1-24 are pending (“Pending Claims”).
b. As a result of this office action, claims 1-24 are treated on the merits below

III. AMENDMENT OF FEBRUARY 20, 2020
The Amendment to the claims filed 2/20/2020 has been entered.  

IV PRIORITY AND CONTINUING DATA
	Based upon a review of the instant application and ‘685 Patent, the Examiner finds that
The ‘685 patent is not claiming domestic priority under 35 U.S.C. § 120 or 35 U.S.C. § 119(e). Also, based upon a review of the ‘685 Patent itself, the Examiner finds that the ‘685 Patent is not claiming foreign priority under 35 USC § 119(a).   Accordingly, the priority date of the claims is February 14, 2017. 
Because the earliest possible effective filing date of the instant application is on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions apply to the current claims.

V. DUTY OF DISCLOSURE
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,374,685 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.




VI. REISSUE DECLARATION

The reissue declaration filed 2/20/2020 is defective.  Specifically, the error statement only states “claim 24.”  There is no actual statement of what Applicant believes to be the error in the case.  Since the current case is a broadening reissue, Applicant must identify specific language in the original claims that render the claims too narrow and is being removed or broadened in claim 24.  
Claims 1-24 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

VII. ART REJECTION


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 




REJECTIONS BASED ON RUCKUS

Claim(s) 1, 6-12, 15-20, and 24 are rejected under 35 U.S.C. 102(a)(2) as being Ruckus Wireless WO 2017/082941 (Ruckus).

The Examiner notes that Ruckus is published after Applicant’s effective filing date.  Ruckus is a WIPO publication of a PCT application that designates the United States.  As such, Ruckus qualifies as prior art as of its filing date under 35 USC 102(a)(2).  MPEP 2154, 2154.01, 2154.01(a). 
In addition, the Examiner notes that the instant application is assigned to Arris Enterprises, LLC and has an effective filing date of February 14, 2017.  Ruckus is assigned to Ruckus Wireless, Inc.  A search of the internet reveals that Arris Enterprises entered an agreement to acquire Ruckus Wireless on February 22, 2017 (see attached press release).  As such, as of the effective date of the Instant Application, the Instant Application and Ruckus were not owned by the same person or subject to an agreement to be assigned to the same person.  Accordingly, the exception in 35 USC 102(b)(2)(c) does not apply and Ruckus is available as a reference.  
Claim 1 is rejected in that Ruckus discloses an access point in figure 7 that includes an antenna node 708 and an interface circuit 718 that wirelessly communicates with a remote device, where, as discussed with respect to paragraphs [033]-[036] and figure 4, the remote electric device 112 sends a preamble frame to the access point 110, where the preamble frame identifies the transmitting electric device 112 (step 410), and where upon receipt of the preamble signal, the access point 110 predicts that the device 112 will transmit within a deferment duration 
	As to claims 6 and 7 it is clear that the process of Ruckus is repeated for multiple electronic devices 112, i.e. for a second device that wishes to communicate with AP 110.  In that case, the AP 110 would predict the receipt of a communication based on a receipt of a second preamble frame, and configure the antennas for the second device 112.  
	As to claim 8, the access point comprises the antenna (figure 7).  
	As to claims 9 and 10,  Ruckus teaches an adaptive antenna system that has multiple antenna elements that include reflectors that can be selectively coupled to ground by control signals from the AP to steer the antenna pattern in a desired direction ([paragraph [0035]).  	As to claim 11, Ruckus shows in figure 7 the structure of an access point with a processor 710 and a memory 712 storing operating instructions.  
	Claims 12, 15, 16, 17, and 18 are rejected for the reasons given above, noting that Ruckus shows in figure 7 the structure of an access point with a processor 710 and a memory 712 storing operating instructions.  
	Claims 19 and 20 are rejected for the reasons given above.  
	Claim 24 is rejected for the reasons given above. 



Claims 2, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over of Ruckus in view of Waz-Ambrozewicz et al US Patent 9,621,250.

	While Ruckus stores the antenna patterns, it does not disclose how the antenna pattern for each WTRU is determined.  However, Waz-Ambrozewicz teaches in paragraph [0028], a method for selecting an antenna pattern for each UE, which corresponds to a WTRU, in a learning mode where each UE (WTRU) transmits data for a short time, and the pattern resulting in the best quality of signal, i.e. a performance metric, is selected and stored. As such, it would have been obvious to modify the above combination to use such a learning mode, it increases the quality of communication by selecting the antenna pattern with the best quality of a signal.  In addition, it is merely the selection of a well-known technique for selecting an antenna pattern in the art. 

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over of Ruckus in view of Cave et al US PUG PUB 2005/0254513.

Claims 21-23 are rejected that in Cave, after receipt of the time interval allocated for transmission of the packet (paragraph [0043]), the antenna reverts to an omnidirectional pattern (see steps 630 and 635 or 645).  As such, it would have been obvious to modify Ruckus to revert to an omnidirectional pattern after the individual device has finished transmitting, to allow the access point to connect to a wider range of devices.  


REJECTIONS BASED ON CAVE AND RUCKUS

Claims 1, 4-12, and 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cave et al in view of Ruckus Wireless.

	As to claim 1, Cave teaches in figure 6, a method of operating an access point 105 that includes an antenna system including an antenna. It does not specifically state that there is an antenna node and an interface circuit. However, it does state in paragraph [0030] that the system is an adaptive antenna system and that the AP 105 is capable of configuring the antenna system 
	As to claim 4, Cave predicts transmission by the WTRU 110 based at least on receiving an RTS frame from the WTRU and transmitting a CTS frame to the WTRU 110 (paragraph [0043]).
	As to claim 5, the WTRU transmits after receiving a CTS frame from the Access Point (see figure 6).  Hence, the CTS serves as a trigger frame.

	As to claim 8, the access point comprises the antenna (paragraph [0030]).  
	As to claims 9 and 10, Cave does not give details of the adaptive antenna system.  However, Ruckus teaches an adaptive antenna system that has multiple antenna elements that include reflectors that can be selectively coupled to ground by control signals from the AP to steer the antenna pattern in a desired direction ([paragraph [0035]).  As such, it would have been obvious to modify Cave to use the adaptive antenna system of Ruckus, as it is merely the substitution of one known adaptive antenna system for another.  
	As to claim 11, the combination is a computerized system and hence requires a memory with programming to perform the method.  Alternatively, Ruckus shows in figure 7 the structure of an access point with a processor 710 and a memory 712 storing operating instructions.  As such, it would have been obvious to modify Cave to use a similar processor and software, as taught by Ruckus, as it is merely the use of a known structure for controlling communications in the art.  
	Claims 12, 15, 16, 17, and 18 are rejected for the reasons given above, noting that the combination is a computerized system and hence requires a memory with programming to perform the method.  Alternatively, Ruckus shows in figure 7 the structure of an access point with a processor 710 and a memory 712 storing operating instructions.  As such, it would have been obvious to modify Cave to use a similar processor and software, as taught by Ruckus, as it is merely the use of a known structure for controlling communications in the art.  

	Claims 21-23 are rejected that in Cave, after receipt of the time interval allocated for transmission of the packet (paragraph [0043]), the antenna reverts to an omnidirectional pattern (see steps 630 and 635 or 645).
Claim 24 is rejected for the reasons given above. 

Claims 2, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cave in view of Ruckus as applied to claims 1, 4-12, and 15-24  above, and further in view of Waz-Ambrozewicz et al.

	While the combination stores the antenna patterns, it does not disclose how the antenna pattern for each WTRU is obtained.  However, Waz-Ambrozewicz teaches in paragraph [0028], a method for selecting an antenna pattern for each station, which corresponds to a WTRU, in a learning mode where each UE (WTRU) transmits data for a short time, and the pattern resulting in the best quality of signal, i.e. a performance metric, is selected and stored. As such, it would have been obvious to modify the above combination to use such a learning mode, it increase the quality of communication by selecting the antenna pattern with the best quality of a signal.  In addition, it is merely the selection of a well-known technique for selecting an antenna pattern in the art. 

Claims 2, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cave in view of Ruckus as applied to claims 1, 4-12, and 15-24  above, and further in view of Hoffmann et al  US PG PUB 2005/0075141.

While Cave stores the antenna patterns, it does not disclose how the antenna pattern for each WTRU is obtained.  However, in paragraph [0094] and figure 14, Hoffmann teaches a method for selecting an antenna pattern for each remote station, which corresponds to a WTRU,  . 

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cave in view of Ruckus as applied to claims 1, 4-12, and 15-24  above, and further in view of Asterjadhi et al US PG PUIB 2016/0219522.  

As an alternative to the logic used above with respect to claims 5 and 16, Asterjadhi teaches that an access point and a Station may alternatively communicate by having the access point send a trigger signal to solicit uplink data transmission (see paragraph [0137]).  As such, it would have been obvious to modify Cave to use such a trigger signal, as it is merely the substitution of one known communication technique for another.   

REJECTIONS BASED ON CAVE, WONG AND HOFFMANN

Claims 1-8 and 11-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cave et al in view of Wong US PG PUB 2009/0005121 and Hoffmann et al.


	As to claim 1, Cave teaches in figure 6, a method of operating an access point 105 that includes an antenna system including an antenna.  It does not specifically state that there is an antenna node and an interface circuit. However, it does state in paragraph [0030] that the system is an adaptive antenna system and that the AP 105 is capable of configuring the antenna system to different patterns to communicate with the station 110.  This would inherently require an 
As to claims 2 and 3, while the combination stores the antenna patterns, it does not disclose how the antenna pattern for each WTRU is obtained.  However, in paragraph [0094] and figure 14, Hoffmann teaches a method for selecting an antenna pattern for each remote station, which corresponds to a WTRU,  by transmitting at each possible antenna pattern and selecting a preferred pattern based on the signal, i.e. a performance metric.  That pattern is stored in the database. As such, it would have been obvious to modify the above combination to use such a 
	As to claim 4, Cave predicts transmission by the WTRU 110 based at least on receiving an RTS frame from the WTRU and transmitting a CTS frame to the WTRU 110 (paragraph [0043]).
	As to claim 5, the WTRU transmits after receiving a CTS frame from the Access Point (see figure 6).  Hence, the CTS serves as a trigger frame.
	As to claims 6 and 7 it is clear that the process of figure 6 of Cave is repeated for multiple WTRUs, i.e. for a second WTRU 115 that wishes to communicate with AP 105.  In that case, the AP 105 would predict the receipt of a communication based on a receipt of a second RTS signals, and configure the antennas for the second WTRU 115. 
	As to claim 8, the access point comprises the antenna (paragraph [0030]).  
	As to claim 11, the combination is a computerized system and hence requires a memory with programming to perform the method.  Alternatively, Hoffmann teaches in paragraph [0065] that the access point 110 is a controlled by software, which has to run on a processor.   As such, it would have been obvious to modify Cave to use software, like that taught by Hoffmann, as it is merely the use of a known structure for controlling communications in the art.  
	Claims 12-18 are rejected for the reasons given above, noting that the combination is a computerized system and hence requires a memory with programming to perform the method.  Alternatively, Hoffmann teaches in paragraph [0065] that the access point 110 is a controlled by software, which has to run on a processor.   As such, it would have been obvious to modify Cave 
	Claims 19 and 20 are rejected for the reasons given above.  
	Claims 21-23 are rejected that in Cave, after receipt of the time interval allocated for transmission of the packet (paragraph [0043], the antenna reverts to an omnidirectional pattern (see steps 630 and 635 or 645).
Claim 24 is rejected for the reasons given above. 

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cave in view of Wong ‘121 and Hoffman as applied to claims 1-8 and 11-24  above, and further in view of Asterjadhi et al.  

As an alternative to the logic used above with respect to claims 5 and 16, Asterjadhi teaches that an access point and a Station may alternatively communicate by having the access point send a trigger signal to solicit uplink data transmission (see paragraph [0137]).  As such, it would have been obvious to modify Cave to use such a trigger signal, as it is merely the substitution of one known communication technique for another.   

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cave in view of Wong ‘121 and Hoffman as applied to claims 1-8 and 11-24  above, and further in view of Ruckus.  

As to claims 9 and 10, Cave does not give details of the adaptive antenna system.  However, Ruckus teaches an adaptive antenna system that has multiple antenna elements that include reflectors that can be selectively coupled to ground by control signals from the access point to steer the antenna pattern in a desired direction ({paragraph [0035]).  As such, it would have been .  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cave in view of Wong ‘121 and Hoffman as applied to claims 1-8 and 11-24  above, and further in view of Ogino US Patent 6,944,433.  

As to claims 9 and 10, Cave does not give details of the adaptive antenna system.  However, Ogino teaches a method of changing the directionality, i.e. pattern, as an antenna by selectively connecting one of two reflector elements to ground (see for example, column 5, lines 37+ and column 6, lines 10+).  As such, it would have been obvious to modify Cave to use the adaptive antenna system of Ogino, as it is merely the substitution of one known adaptive antenna system for another.  


VIII. PRIOR ART 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sandoverich US PG PUB 2018/0063794 has an access point that receives a frame from the mobile device that specifies the configuration of the antenna for that specific device.  

IX. CONCLUSION 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731.  The examiner can normally be reached on M-F 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT L NASSER/Primary Examiner, Art Unit 3992                                                                                                                                                                                            
Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992